DETAILED ACTION
Claims 1-14, 16-20, and 22 are pending in the instant application, Applicant amending claims 1, 4, 9, 11, 13, 20, and 22, and canceling claims 15 and 21. As Applicant cancelled claims 15 and 21, all previous rejections of those claims are therefore withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, 16-20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1-14, 16-20, and 22:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-14, 16-20, and 22 fall within a statutory class of process, machine, manufacture, or composition of matter.
Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.
Step 2A – Prong One looks at the claims to see if they recite a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claims to be directed to an abstract idea, they must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes.
Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. The instant claims recite the mathematical concept of determining a route through a virtual space using a cost function. 
Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. The claims recite a mental process of determining a route through a space using rules for determining costs and benefits to find an optimal route. 


The limitations of the instant claims, at best, only add mere instructions to implement an abstract idea on a computer. Claims 1-12 and 20-22 recite only a computer implementation. Claims 13-19 recite a system with a generic computer components including a display, a UI, a memory, and a processor. Thus, the claims are merely using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f).

Step 2B concerns analyzing the claims for additional elements and if they raise the claims as a whole to be directed towards “significantly more” than the identified abstract idea, and thus patent eligible.
In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim elements recite the use of a generic computer performing generic computing tasks. Taken as an ordered combination, the claim elements are directed to limitations that are not enough to qualify as significantly more than being direct to an abstract idea, as 
The dependent claims are directed to a similar (albeit narrower) abstract idea as identified above, calling out further determining steps and extra-solution steps such as receiving information or displaying results. The additional elements (if any) recited in the dependent claims are also of a well-understood, routine, and conventional nature to not amount to “significantly more” than the identified abstract idea. As such, claims 1-14, 16-20, and 22 are not patent eligible under 35 USC 101.

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zukerman, US 2019/0370711, in view of Gipps, US 2007/0061274.
With respect to the differences in terminology between the as-filed specification of the application and the prior art, the following claim language is mapped to the language of Zukerman and Gipps:
Instant Application
Prior Art (Zuckerman)
terrain elevation data

Points in the Earth’s Surface Model based on altitude (paragraph 55)
auxiliary terrain data 

Local site attributes of Laying Cost Model (para 57)
cost function surface

Laying Cost Model (para 56-59) & Cable Repair Model (para 60-63)
cost function

Individual parameter term in either cost model
mathematical costs

Value of non-monetary parameter term in either cost model
financial cost 

Value of monetary parameter term in either cost model
path finding algorithm 
path optimization (para 39-45)


Prior Art (Gipps)
in-the-field information

Real time path information (para 157)
technical performance attribute 
Technical constraint (para 179)


The rejection below uses the language of the instant application when citing to the claim language and will use the language of Zukerman when citing the prior art.
Bold text is unamended claim language.
Bold underlined text is amended claim language.

AS TO CLAIM 1 
A computer-implemented method for determining a route for a pipeline, the pipeline conveying a fluid from a first geographical location to a second geographical location via at least one fluid pump, the method to be carried out by at least one processor executing computer instructions, the method comprising:
Zukerman (paragraphs 40 and 111) teaches path optimization for a pipeline, but does not explicitly teach the use of a fluid pump in the layout of that pump. However, Gipps (paragraph 101) teaches the use of a pump.

receiving, by the at least one processor, from a first information source, terrain elevation data for an area of terrain comprising both the first geographical location and the second geographical location
Zukerman (paragraphs 54-55) teaches a terrain map of the Earth’s surface.

receiving, by the at least one processor, from a second information source, auxiliary terrain data including at least one of a terrain type, a land ownership, a right of way or permit of land access, a land use and an ease of access for the area of terrain
Zukerman (paragraphs 57) teaches auxiliary terrain data such as soil type, labor, right of way, and environmental protections.

receiving, by the at least one processor, information including technical fluid pump data;
Zuckerman does not explicitly teach concerning fluid pump data. However, Gipps (paragraphs 179-181) teaches concerning fluid pump data associated with at least fluid flow rate and the degree of elevation change which may or may not require the use of pump.

determining, by the at least one processor, using a cost function, a plurality of mathematical costs associated with installing or operating a segment of pipeline between a respective plurality of location pairs within the area of terrain, the plurality of mathematical costs based at least on a weighted combination of the terrain elevation data and the auxiliary terrain data
Zuckerman (paragraphs 56-63) teaches both a model to determine the cost of laying a pipeline and the cost of repairing a pipeline. Zuckerman (paragraph 69) then teaches weightings in order to reduce the two objective functions to one objective function.

determining, by the at least one processor, based on the plurality of mathematical costs, a first candidate pipeline route within the area of terrain, the first candidate pipeline route connecting the first geographical location to the second geographical location via a subset of the plurality of location pairs.
Zuckerman (paragraph 80) teaches using Algorithm 1.

determining one or more pump locations along the first candidate pipeline route based on the terrain elevation data and the technical fluid pump data.
Zuckerman does not explicitly teach concerning fluid pump location. However, Gipps (paragraphs 179-181) teaches concerning fluid pump data associated with at least fluid flow rate and the degree of elevation change which may or may not require the use of pump. Gipps (paragraphs 101 and 116) teaches concerning placement of pumping stations with respect to the elevation change along an associated segment of the pipeline route.

AS TO CLAIM 2 (of 1) 
wherein the second information source is a public records information source.
Zuckerman (paragraph 48) teaches using the work of the US Geological Survey, a public records information source.

AS TO CLAIM 3 (of 1) 
receiving in-the-field information from a mobile device, the in-the-field information comprising information that updates one or more of the terrain elevation data and the auxiliary terrain data


updating the first candidate pipeline route according to the in-the-field information.
Gipps (paragraph 153) teaches path determination may be optimized for fuel consumption and time of passage and may continually update the path determination based on the changing conditions of the environment being traversed.

AS TO CLAIM 4 (of 1) 
Receiving additional information including at least one of technical pipe data and in-the-field technical data
Zuckerman does not explicitly teach concerning in-the-field information. However, Gipps (paragraph 157) teaches real-time path information.

wherein determining the one or more pump locations along the first candidate pipeline route is further based on the at least one of technical pipe data and in-the-field technical data.


AS TO CLAIM 5 (of 4) 
determining a technical performance attribute associated with a pipeline if routed in accordance with the first candidate pipeline route
Gipps (paragraphs 180-181) teaches taking advantage of terrain to place a pumping station.

displaying the technical performance attribute to a user of an online platform.
Zuckerman (paragraph 108) teaches a computer embodiment including the use of a display and the use of the internet.

AS TO CLAIM 6 (of 4) 
wherein determining of the one or more pump locations along the first candidate pipeline route is further based on the auxiliary terrain data.
Gipps (paragraph 101) teaches routing a pipeline and placing pumping stations based on environmental exclusions and other auxiliary terrain data.

AS TO CLAIM 7 (of 1) 
receiving information including at least one of labor costs, fuel and energy costs, and materials costs, the method further comprising:
determining a first financial cost associated with installation, deinstallation, operation or maintenance of a pipeline if routed in accordance with the first candidate pipeline route
Zuckerman (paragraphs 56-63) teaches both a model to determine the cost of laying a pipeline and the cost of repairing a pipeline. Zuckerman (paragraph 69) then teaches weightings in order to reduce the two objective functions to one objective function. Zuckerman (paragraph 80) then teaches solving Algorithm 1 in order to provide the total cost.

displaying the first financial cost to a user of an online platform.
Zuckerman (paragraph 108) teaches a computer embodiment including the use of a display and the use of the internet.

AS TO CLAIM 8 (of 1) 
determining, based on the plurality of mathematical costs, a second candidate pipeline route within the area of terrain, the second candidate pipeline route connecting the first geographical location to the second geographical location.
Zuckerman (paragraphs 83-98) teaches a scenario. The second candidate pipeline of the instant application simply consists of adjusting the weightings taught in paragraph 69 to solve for a different path.

AS TO CLAIM 9 (of 8) 
receiving information including at least one of labor costs, fuel and energy costs, and materials costs;
Zuckerman (paragraphs 3 and 12)

determining a first financial cost associated with installation, deinstallation, operation or maintenance of a pipeline if routed in accordance with the first candidate pipeline route;
Zuckerman (paragraphs 56-63) teaches both a model to determine the cost of laying a pipeline and the cost of repairing a pipeline. Zuckerman (paragraph 69) then teaches weightings in order to reduce the two objective functions to one objective function.

determining a second financial cost associated with installation, deinstallation, operation or maintenance of a pipeline if routed in accordance with the second candidate pipeline route
Zuckerman (paragraphs 56-63) teaches both a model to determine the cost of laying a pipeline and the cost of repairing a pipeline. Zuckerman (paragraph 69) then teaches weightings in order to reduce the two objective functions to one objective function. The second candidate pipeline of the instant application simply consists of adjusting the weightings taught in paragraph 69 to solve for a different path.


displaying a comparison between the first candidate pipeline route, an indication of the first financial cost, the second candidate pipeline route and an indication of the second financial cost to a user of an online platform.
Zuckerman (paragraph 108) teaches a computer embodiment including the use of a display and the use of the internet.

AS TO CLAIM 10 (of 1)
receiving user configuration input, wherein determining the plurality of mathematical costs is based on the user configuration input.
Zuckerman (paragraphs 8-13)

AS TO CLAIM 11 (of 10)
wherein the user configuration input comprises one or more of: a technical or performance-related requirement, an access requirement, a routing requirement, and an optimization or ranking criteria
Zuckerman (paragraphs 8-13)

AS TO CLAIM 12 (of 1)
wherein determining the first candidate pipeline route further comprises applying a path-finding algorithm to the plurality of the mathematical costs.
Zuckerman (paragraphs 39-45) teaches path optimization.

AS TO CLAIM 13
An interactive user system for determining a route for a pipeline, the pipeline conveying a fluid from a first geographical location to a second geographical location via at least one fluid pump, the system comprising:
a display device;
a user input device;
a computer memory storing instructions; and
a processor configured to execute the instructions to:
Zuckerman (paragraph 108) teaches a computer embodiment.


receive, from a user, the first geographical location representative of a pipeline start point and the second geographical location representative of a pipeline end point;
Zuckerman (paragraphs 8-13)

receive, from a first information source, terrain elevation data for an area of terrain comprising both the first geographical location and the second geographical location;
Zukerman (paragraphs 54-55) teaches a terrain map of the Earth’s surface.

receive, from a second information source, auxiliary terrain data including at least one of one of a terrain type, a land ownership, a right of way or permit of land access, a land use and an ease of access for the area of terrain;
Zukerman (paragraphs 57) teaches auxiliary terrain data such as soil type, labor, right of way, and environmental protections.

receive, from the user, a technical or performance-related requirement of the pipeline;
Zuckerman (paragraphs 8-13)

determine, based on the terrain elevation data and the auxiliary terrain data, a first candidate pipeline route within the area of terrain according to a cost function defining a plurality of mathematical costs associated with installing or operating a segment of pipeline between a respective plurality of location pairs within the area of terrain, the plurality of mathematical costs based on the terrain elevation data and the auxiliary terrain data, the first candidate pipeline route connecting the first geographical location to the second geographical location via a subset of the plurality of location pairs;
Zuckerman (paragraphs 56-63) teaches both a model to determine the cost of laying a pipeline and the cost of repairing a pipeline. Zuckerman (paragraph 69) then teaches weightings in order to reduce the two objective functions to one objective function. Zuckerman (paragraph 80) then teaches using Algorithm 1.

determine, based on the technical or performance-related requirement of the pipeline and the terrain elevation data a first plurality of fluid pump locations along the first candidate pipeline route;
Zuckerman (paragraphs 56-63) teaches both a model to determine the cost of laying a pipeline and the cost of repairing a pipeline. Zuckerman (paragraph 69) then teaches weightings in order to reduce the two objective functions to one objective function. Zuckerman (paragraph 80) teaches Algorithm 1. Gipps teaches determining the location of pumping stations.

display the first candidate pipeline route, the first plurality of pump locations and an image of the area of terrain via the display device;
Zuckerman (paragraph 108) teaches a computer embodiment including the use of a display and the use of the internet.

receive, from the user, an input to modify the first candidate pipeline route, the input caused by user interaction with the display device;
Zuckerman (paragraphs 8-13)

determine, based on the technical or performance-related requirement of the pipeline a second plurality of fluid pump locations along the modified first candidate pipeline route 


display the modified first candidate pipeline route, the second plurality of pump locations and an image of the area of terrain via the display device.
Zuckerman (paragraph 108) teaches a computer embodiment including the use of a display and the use of the internet.

AS TO CLAIM 16 (of 13)
display a first financial cost of the first candidate pipeline route;
display a second financial cost of the second candidate pipeline route.
Zuckerman (paragraph 108) teaches a computer embodiment including the use of a display and the use of the internet.

AS TO CLAIM 17 (of 13)
receive, from the user, a technical or performance-related requirement update;
determine, based on the technical or performance-related requirement update and the terrain elevation data an updated plurality of fluid pump locations along the first candidate pipeline route.
The second pumping locations of the instant application simply consists of adjusting the pump placements as taught by Gipps.

AS TO CLAIM 18 (of 13)
provide an estimated time to completion of the first candidate pipeline route and the second candidate pipeline route.
The second pumping locations of the instant application simply consists of adjusting the pump placements as taught by Gipps. Gipps (paragraph 115) teaches time estimates.

AS TO CLAIM 19 (of 13)
wherein the processor is further configured to execute instructions to receive a plurality of waypoints representative of a plurality of geographic locations between the first geographic location and the second geographic location and wherein the first candidate pipeline route connects the first geographic location to the second geographic location by way of the plurality of geographic locations.
Zuckerman teaches a scenario. The plurality of candidate pipeline of the instant application simply consists of adjusting .

Claims 14, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zukerman, US 2019/0370711, in view of Gipps, US 2007/0061274, in further view of official notice.
AS TO CLAIM 14 (of 13)
wherein the user input to modify the first candidate pipeline route includes dragging and dropping the first candidate pipeline route to a new location.
Neither Zukerman nor Gipps explicitly teach concerning data input via drag-and-drop interface. However, the Examiner takes official notice that drag-and-drop interfaces are old and well known in the art. It would be obvious to one having ordinary skill in the art at the time of the application to modify the teachings of Zuckerman and Gipps to include a drag-and-drop interface. The motivation is because it’s a familiar interface many users are cool with.

AS TO CLAIMS 20 and 22
Neither Zuckerman nor Gipps explicitly teach concerning trading off between use of vehicles to haul fluid and the use of a pipeline to haul fluid. However, the Examiner takes official 
As to the remaining elements of claims 20 and 22, the art and rational applied to claims 1-12 applies to claims 20 and 22.

Response to Arguments
Applicant's arguments filed February 15, 2021 have been fully considered but they are not persuasive.

Concerning the claim objection:
Applicant’s amendment to claim 11 are sufficient to overcome the objection and that objection is withdrawn.

Concerning the rejection under 35 USC 101:
Applicant’s argues that “Conventional technologies in this field fail to provide pipeline designers with the ability to optimize pipeline routing over a terrain area, based on information such as land use, elevation, land ownership, 

At Step 2A – Prong One of the Alice/Mayo analysis, the Examiner is required to identify which claim limitations in part or as a whole correspond to the abstract idea. This argument is unpersuasive because the rejection was proper, as it identified claim limitations as a whole for both “mathematical concepts” and “mental processes”.

At Step 2A – Prong Two of the Alice/Mayo analysis, Applicant again argues that the claimed invention is not abstract because it is directed to pipeline design. As discussed above, the pipeline design disclosed and claimed is limited solely to mathematical analysis based on information. As there is no claim limitation beyond the simple recitation of the computer embodiment to conduct that analysis, the claims do not integrate a practical application. Instead, the claims at best integrate an abstract application to the computer embodiment.
Applicant argues concerning the decision in McRO. Per the 2019 PEG, case law is no longer a basis for analysis by the 
Applicant further argues that the claims do not fulfill the MPEP identified criteria for determining that a claim is directed to a judicial exception. The argument following that assertion is additionally Applicant’s opinion lacking evidence or analysis and thus not persuasive.

At Step 2B, Applicant argues that the clams rise to “significantly more” than the identified abstract idea, again citing to the decision in McRO. Per the 2019 PEG, case law is no longer a basis for analysis by the Office concerning patent eligibility. As such, Applicant’s argument is moot.

Applicant’s amendments are sufficient to overcome the previous rejections of claims 1-12, 20, and 22 under 35 U.S.C. 101 Software per se and that rejection is withdrawn.

Concerning the rejection under 35 USC 103:
Applicant argues that the newly amended claim language is not taught by the cited prior art. This argument is unpersuasive for the reasons given in the updated rejection above.

Concerning the taking of official notice, Applicant traversed Examiner’s taking of official notice. Evidence supporting the well-known nature of drag and drop data input is given at least by Knight, US 2002/0030701, Rekimoto, US 2002/0113778, and Burke, US 2005/0021496.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic 

/Leland Marcus/
Primary Examiner
Art Unit 3623